Citation Nr: 0612576	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  05-21 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.

The claims were previously before the Board in September 2005 
and remanded for the scheduling of an outstanding hearing 
request.  The veteran presented testimony before the Board in 
February 2006.  The transcript has been obtained and 
associated with the claims folder.  During the veteran's 
hearing he filed a motion to advance his case on the Board's 
docket.  Good and sufficient cause having been shown, the 
veteran's motion was granted in March 2006.  


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Bilateral hearing loss is not due to any incident of 
active military service.

3.  Tinnitus is not due to any incident of active military 
service.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.    §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The criteria for the establishment of service connection 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2005).

3.  The criteria for the establishment of service connection 
for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in June 2004, prior to the initial 
decision on the claims in August 2004 and January 2005.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the June 2004 
letter as to what kinds of evidence was needed to 
substantiate the claims of entitlement to service connection 
for bilateral hearing loss and tinnitus.  The veteran was 
informed that evidence towards substantiating his claims 
would be evidence of (1) a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  The August 2004 and 
January 2005 rating decisions and the April 2005 statement of 
the case (SOC), in conjunction with the June 2004 letter, 
sufficiently notified the veteran of the reasons for the 
denial of his application and, in so doing, informed him of 
the evidence that was needed to substantiate his claims.  
Finally, the veteran indicated in a December 2004 statement 
that he had no additional evidence to submit in support of 
his claims.

The veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claims.  Thus, the Board finds that he 
was fully notified of the need to give to VA any evidence 
pertaining to his claims.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Service medical and personnel records, VA outpatient 
treatment records, an April 2005 report of VA examination, 
and private medical records have been obtained in support of 
the claims on appeal.  The veteran and his wife presented 
testimony before the Board in February 2006.  The transcript 
has been obtained and associated with the claims folder.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As the claims are being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran in not having 
been notified about evidence needed to support a certain 
disability rating or a claim for a certain effective date for 
an award of benefits.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  Therefore, 
the Board concludes that current laws and regulations have 
been complied with, and a defect, if any, in providing notice 
to the veteran was at worst harmless error in that it did not 
affect the essential fairness of the adjudication.  Id.; 
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Given the development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence, which has not been obtained, 
the Board finds that the record is ready for appellate 
review.  


Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

For a hearing loss claim, impaired hearing will be considered 
a disability for VA purposes when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores, using the Maryland CNC Test, are less 
than 94 percent.  See 38 C.F.R. § 3.385.



Analysis

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus.  
Specifically, he asserts that he was routinely exposed to 
noise from gun fire while stationed on the Marshall Islands 
and shelling while in Iwo Jima without the benefit of 
adequate ear protection.  He testified that he experienced 
both hearing loss and tinnitus during his active duty service 
as result of this acoustic trauma.  Having carefully 
considered the veteran's claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal as to these issues will be denied.

In this matter, the veteran's service medical records do not 
support his contentions.  First, contrary to the veteran's 
present reports, the service medical records are wholly 
devoid of any mention of relevant treatment, symptoms or 
complaints of bilateral hearing loss or tinnitus.  The 
veteran's August 1943 enlistment examination showed the 
veteran's hearing was normal.  He scored 15/15 on the 
whispered voice test.  On the veteran's November 1945 
separation examination his hearing was again normal.  He 
scored 15/15 on the whispered and spoken voice tests.  He 
also scored 20/20 on the coin click test.  The examiner noted 
there were no diseases or defects of the ears.

The first complaints of difficulty hearing are contained in 
VA outpatient treatment records dated in January 2001.  The 
first diagnosis of bilateral hearing loss and tinnitus are 
noted in May 2004 records from Hill Country Audiology, some 
59 years after the veteran's separation from service.

With regard to the 59-year evidentiary gap in this case 
between active service and the earliest diagnosis of either 
bilateral hearing loss or tinnitus, the Board notes that the 
absence of evidence constitutes negative evidence against the 
claims because it tends to disprove the claims that bilateral 
hearing loss and tinnitus are the result of acoustic trauma 
in service which in turn resulted in a chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of bilateral hearing loss and tinnitus between the 
period of active duty and the initial diagnoses in 2004 is 
itself evidence which tends to show that the claimed 
disorders did not have their onset in service or for many 
years thereafter and are not the result of acoustic trauma in 
service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite evidence of a current diagnosis of bilateral hearing 
loss and tinnitus, there is no evidence of record to 
substantiate the critical second and third components of the 
Guiterrez inquiry, as enumerated above.   The service medical 
and personnel records do not support a finding of either 
bilateral hearing loss or tinnitus during the veteran's 
active duty service.  Moreover, there are no opinions of 
record, to include the April 2005 VA examination, that the 
current diagnoses of bilateral hearing loss or tinnitus are 
related to the veteran's active duty service.

The veteran's service personnel records indicated that prior 
to his enlistment, the veteran's primary occupation was as a 
dovetail machine operator for a furniture company.  The 
veteran testified in February 2006 that he was a carpenter 
and millwright for 45 years after his discharge from active 
duty service.  He indicated that he was routinely exposed to 
noise from jack hammers.  The veteran stated that he had 
adequate air protection unlike the cotton plugs used while he 
was in service.

The April 2005 VA examiner noted the veteran reported the 
onset of tinnitus as subsequent to his discharge from 
service.  The examiner further noted that the veteran was a 
carpenter post service and used power tools such as 
jackhammers.  The examiner also indicated the veteran had 
recreational noise exposure from hunting after his discharge 
from service.  The veteran stated that he used ear protection 
post-service during his occupational and recreational noise 
exposure.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
70
85
85
LEFT
45
60
80
80
95

The examiner opined that tinnitus was less likely than not 
related to noise exposure in service and more likely than not 
related to civilian occupational and recreational noise 
exposure.  The examiner indicated that the veteran reported 
heavy artillery noise exposure in service and while whispered 
voice tests could miss high frequency sensorineural hearing 
loss, the earliest audiogram in the record was dated in 2004, 
and thus, he was unable to opine whether the veteran's 
hearing loss was related to service without resorting to mere 
speculation.

While the veteran testified before the Board that bilateral 
hearing loss and tinnitus were present since his separation 
from active service and related thereto, he is not competent 
to offer a medical nexus opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). The evidence is not in relative 
equipoise as there is evidence of 45 years of post-service 
civilian noise exposure and a 59-year gap between active 
service and the first diagnoses of bilateral hearing loss and 
tinnitus.  Thus, the preponderance of the evidence is against 
the claims, and the appeals must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


